Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 23, 2017

The Court of Appeals hereby passes the following order:

A17A0793. MATHIS v. THE STATE.

      This appeal was docketed with this Court on December 7, 2016. Appellant’s
brief was due to be filed within 20 days of docketing. Court of Appeals Rule 23 (a).
On December 29, 2016, this Court ordered appellant to file an enumeration of error(s)
and brief within ten (10) days or subject the appeal to dismissal.
      As of February 7, 2017, appellant has not filed an enumeration of error(s) or
brief as ordered by this Court, and no motion for extension has been filed. Therefore,
this appeal is DISMISSED. Court of Appeals Rule 7, 23 (a).
      Because this Court’s records show that Mathis is represented by counsel and
procedural deficiencies have deprived the appellant of the right of appellate review,
he is hereby informed of the following in accordance with Rowland v. State, 264 Ga.
872 (452 SE2d 756) (1995), and Reese v. State, 216 Ga. App. 773 (456 SE2d 271)
(1995):
      Your appeal has been DISMISSED because your attorney failed to file
      an enumeration of error(s) and brief. If you have decided you do not
      want to appeal, you do not need to do anything more. However, if you
      do still want to appeal, you may have the right to an OUT-OF-TIME
      APPEAL - but YOU MUST TAKE ACTION to exercise that right by
      moving for an out-of-time appeal in the trial court. If your motion for an
      out-of-time appeal is granted, the trial court should appoint another
      attorney for you if you want one and cannot pay for one. If your motion
      for an out-of-time appeal is denied, you may file a notice of appeal
      within thirty (30) days of the trial court’s decision.
      The Clerk of this Court is directed to send a copy of this order to Mathis as
well as his attorney, and the latter is directed to send an additional copy of this order
to Mathis.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/23/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.